                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 JAMES H DYER, JR.                                                  CIVIL ACTION

 VERSUS

 C. R. BARD INC., ET AL.                                  NO. 19-00588-BAJ-EWD


                                      ORDER

      Before the Court are multiple motions submitted by Defendants C. R. Bard,

Inc. and Bard Peripheral Vascular, Inc. (collectively, “Bard”), collectively seeking an

order adopting various prior orders entered in the multi-district litigation (“MDL”)

proceeding before the Honorable David G. Campbell in the United States District

Court for the District of Arizona, In Re: Bard IVC Filters Products Liability

Litigation, No. 2:15-MD-02641-PHX-DGC (D. Ariz.):

             Ex Parte/Consent Motion To Adopt MDL Court Order On Bard’s
              Motion To Exclude The Opinions Of Rebecca Betensky, Ph.D
              (Doc. 133);

             Ex Parte/Consent Motion To Adopt MDL Court Order On Bard’s
              Motion And Incorporated Memorandum To Exclude The
              Opinions Of David Kessler, M.D. (Doc. 134);

             Ex Parte Motion To Adopt MDL Court Order On Bard’s Motion
              To Exclude The Opinions Of Thomas Kinney, M.D., Anne
              Christine Roberts, M.D., And Sanjeeva Kalva, M.D. (Doc. 135);

             Ex Parte/Consent Motion To Adopt MDL Court Order On Bard’s
              Motion And Incorporated Memorandum To Exclude The
              Opinions Of David Garcia, M.D. And Michael Streiff, M.D. (Doc.
              136);

             Ex Parte/Consent Motion To Adopt MDL Court Order On Bard’s
              Motion To Exclude The Opinions Of Darren R. Hurst, M.D. (Doc.
              137);

             Ex Parte/Consent Motion To Adopt MDL Court Order On Bard’s
              Motion To Exclude The Opinions Of Robert O. Ritchie, Ph.D.
              (Doc. 138);

             Ex Parte/Consent Motion To Adopt MDL Court Order On Bard’s
              Motion And Memorandum In Support Of Motion To Disqualify
              Robert Vogelzang, M.D. And Kush Desai, M.D. As Testifying
              Experts (Doc. 139);

             Ex Parte/Consent Motion To Adopt MDL Court Order On Bard’s
              Motion And Incorporated Memorandum To Exclude The
              Opinions Of Suzanne Parisian, M.D. (Doc. 140); and

             Ex Parte/Consent Motion To Adopt MDL Court Order On Bard’s
              Motion To Exclude The Opinions Of Robert M. McMeeking,
              Ph.D. (Doc. 141).

(Collectively, the “Motions to Adopt”).

      The MDL Court orders under consideration for adoption address the

admissibility of expert witness testimony and related reports, and are therefore

within the ambit of the MDL’s “primary purpose,” which was “to centralize all pretrial

proceedings and complete all common fact and expert discovery concerning Bard IVC

filters.” (Doc. 3 at 2, 9 (Suggestion of Remand and Transfer Order)). Moreover,

Plaintiff consents to adoption of each of the proposed MDL Court orders.

      Accordingly,

      IT IS ORDERED that Bard’s Motions to Adopt be and are hereby

GRANTED, and that the above-referenced orders of the MDL Court be and are

ADOPTED in their entirety, and shall be fully applicable to all future proceedings

in the above-captioned action.

      IT FURTHER ORDERED, in light of the forgoing, that Bard’s various ex


                                          2
parte motions to substitute (Docs. 146, 147, 148, 149) be and are hereby STRICKEN.


                               Baton Rouge, Louisiana, this 13th day of July, 2021


                                     _______________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                        3
